DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2022 was filed prior to the mailing date of the present first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 recites the limitation “wherein the zirconia is present as zirconia nanoparticles” in lines 1-2.  Applicant’s claim 7 depends from amended independent claim 1.  However, independent claim 1 does not recite the claim term ‘zirconia’.  It is not clear whether the claim term ‘zirconia’ modifies, for example, the claim terms “a precisely shaped portion” or “an irregular portion” or both.  Furthermore, it is not clear whether the claim term ‘zirconia’ is, for example, a present as a conformal coating or as nanoparticles on the exterior surface of “a precisely shaped portion” or “an irregular portion” or both.  For all these reasons, there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claim 7 depends from amended independent claim 1.  However, independent claim 1 does not recite the claim term ‘zirconia’.  It is not clear whether the claim term ‘zirconia’ modifies, for example, the claim terms “a precisely shaped portion” or “an irregular portion” or both.  Furthermore, it is not clear whether the claim term ‘zirconia’ is, for example, a present as a conformal coating or as nanoparticles on the exterior surface of “a precisely shaped portion” or “an irregular portion” or both.
For all these reasons, Applicant’s dependent claim 7 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 27, 30, 42, 43, 52 and 54-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8,728,185 B2 to Adefris (hereinafter “Adefris”).

Referring to Applicant’s independent claim 1, Adefris teaches a partially shaped abrasive particle (See Abstract) comprising: a precisely shaped portion (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 28-32; FIG. 1A), wherein the shaped portion has a polygonal shape (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 28-32; FIG. 1A), and wherein the shaped portion comprises a tetrahedron (col. 4, ll. 23-28), an irregular portion (col. 4, ll. 28-32); and wherein the irregular portion is coupled to a base of the shaped portion (col. 3, ll. 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 23-32), forming the partially shaped abrasive particle (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 23-32; FIG. 1A).

Referring to Applicant’s claim 2, Adefris teaches the shaped portion and the irregular portion comprise a monolith (col. 4, ll. 28-32).

Referring to Applicant’s claim 3, Adefris teaches the shaped portion and the irregular portion are composed of substantially the same material (col. 3, ll. 27-33; col. 10, ll. 21-41).

Referring to Applicant’s claim 4, Adefris teaches the shaped portion comprises a different material than the irregular portion (col. 10, ll. 21-41).

Referring to Applicant’s claim 7, Adefris teaches the zirconia is present as zirconia nanoparticles (col. 10, ll. 35-41).

Referring to Applicant’s independent claim 27, Adefris teaches an abrasive article (col. 8, ll. 41-46, 50-52, 55-56; col. 9, ll. 6-8; FIG. 5) comprising: a backing (col. 8, ll. 43-46; FIG. 5); a plurality of the partially shaped abrasive particles (col. 8, ll. 50-52; FIG. 5); wherein each of the plurality of partially shaped abrasive particles comprise: a precisely shaped portion (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 28-32; FIG. 1A), wherein the shaped portion has a polygonal shape (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 28-32; FIG. 1A); an irregular portion (col. 4, ll. 28-32) coupled to a base of the shaped portion (col. 3, ll. 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 23-32); and wherein the plurality of partially shaped abrasive particles are attached to the backing (col. 8, ll. 55-56; col. 9, ll. 6-8; FIG. 5).

Referring to Applicant’s claim 30, Adefris teaches the abrasive article comprises a sheet (col. 8, ll. 43-46; FIG. 5; the backing and coated abrasive article produced therefrom of Adefris is equivalent to Applicant’s claim term “a sheet”).

Referring to Applicant’s claim 42, the teaching “the abrasive article has a longer working lifetime as compared to an abrasive article with similar sized shaped abrasive particles without an irregular portion” is inherent within and/or obvious in light of the teachings of Adefris.  The abrasive article of Adefris includes a backing and a plurality of the partially shaped abrasive particles attached to the backing in a structural configuration that is identical or substantially identical to Applicant’s claimed abrasive article, backing, partially shaped abrasive particles and structural configuration.  Furthermore, those partially shaped abrasive particles of Adefris include a precisely shaped portion, the shaped portion having a polygonal shape and an irregular portion coupled to a base of the shaped portion that are identical or substantially identical to Applicant’s claimed partially shaped abrasive particles and claimed features.  Given the identical or substantially identical similarities between the claimed constituents and structural configuration of the abrasive article of Adefris and Applicant’s claimed abrasive article, there is a reasonable expectation the abrasive article of Adefris under similar conditions according to Applicant’s claim language performs identically or substantially identically as Applicant’s claimed abrasive article.  For these reasons, the teaching “the abrasive article has a longer working lifetime as compared to an abrasive article with similar sized shaped abrasive particles without an irregular portion” is inherent within and/or obvious in light of the teachings of Adefris. 

Referring to Applicant’s claim 43, the teaching “the abrasive article experiences reduced shelling as compared to an abrasive article with similar sized shaped abrasive particles without an irregular portion” is inherent within and/or obvious in light of the teachings of Adefris.  The abrasive article of Adefris includes a backing and a plurality of the partially shaped abrasive particles attached to the backing in a structural configuration that is identical or substantially identical to Applicant’s claimed abrasive article, backing, partially shaped abrasive particles and structural configuration.  Furthermore, those partially shaped abrasive particles of Adefris include a precisely shaped portion, the shaped portion having a polygonal shape and an irregular portion coupled to a base of the shaped portion that are identical or substantially identical to Applicant’s claimed partially shaped abrasive particles and claimed features.  Given the identical or substantially identical similarities between the claimed constituents and structural configuration of the abrasive article of Adefris and Applicant’s claimed abrasive article, there is a reasonable expectation the abrasive article of Adefris under similar conditions according to Applicant’s claim language performs identically or substantially identically as Applicant’s claimed abrasive article.  For these reasons, the teaching “the abrasive article experiences reduced shelling as compared to an abrasive article with similar sized shaped abrasive particles without an irregular portion” is inherent within and/or obvious in light of the teachings of Adefris. 

Referring to Applicant’s independent claim 52, Adefris teaches an abrasive article (col. 8, ll. 41-46, 50-52, 55-56; col. 9, ll. 6-8; FIG. 5) comprising: a backing (col. 8, ll. 43-46; FIG. 5); a plurality of the partially shaped abrasive particles (col. 8, ll. 50-52; FIG. 5); wherein each of the plurality of partially shaped abrasive particles comprise: a precisely shaped portion (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 28-32; FIG. 1A), wherein the shaped portion has a polygonal shape (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 28-32; FIG. 1A); an irregular portion (col. 4, ll. 28-32) coupled to a base of the shaped portion (col. 3, ll. 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 23-32); and wherein the plurality of partially shaped abrasive particles are attached to the backing (col. 8, ll. 55-56; col. 9, ll. 6-8; FIG. 5), and wherein a majority of the plurality of the partially shaped particles are positioned such that the irregular side faces the backing (col. 8, ll. 55-56; col. 9, ll. 6-8; FIG. 5).

Referring to Applicant’s claim 54, Adefris teaches the abrasive article comprises a sheet (col. 8, ll. 43-46; FIG. 5; the backing and coated abrasive article produced therefrom of Adefris is equivalent to Applicant’s claim term “a sheet”).

Referring to Applicant’s claim 55, the teaching “the abrasive article has a longer working lifetime as compared to an abrasive article with similar sized shaped abrasive particles without an irregular portion” is inherent within and/or obvious in light of the teachings of Adefris.  The abrasive article of Adefris includes a backing and a plurality of the partially shaped abrasive particles attached to the backing in a structural configuration that is identical or substantially identical to Applicant’s claimed abrasive article, backing, partially shaped abrasive particles and structural configuration.  Furthermore, those partially shaped abrasive particles of Adefris include a precisely shaped portion, the shaped portion having a polygonal shape and an irregular portion coupled to a base of the shaped portion that are identical or substantially identical to Applicant’s claimed partially shaped abrasive particles and claimed features.  Given the identical or substantially identical similarities between the claimed constituents and structural configuration of the abrasive article of Adefris and Applicant’s claimed abrasive article, there is a reasonable expectation the abrasive article of Adefris under similar conditions according to Applicant’s claim language performs identically or substantially identically as Applicant’s claimed abrasive article.  For these reasons, the teaching “the abrasive article has a longer working lifetime as compared to an abrasive article with similar sized shaped abrasive particles without an irregular portion” is inherent within and/or obvious in light of the teachings of Adefris. 

Referring to Applicant’s claim 56, the teaching “the abrasive article experiences reduced shelling as compared to an abrasive article with similar sized shaped abrasive particles without an irregular portion” is inherent within and/or obvious in light of the teachings of Adefris.  The abrasive article of Adefris includes a backing and a plurality of the partially shaped abrasive particles attached to the backing in a structural configuration that is identical or substantially identical to Applicant’s claimed abrasive article, backing, partially shaped abrasive particles and structural configuration.  Furthermore, those partially shaped abrasive particles of Adefris include a precisely shaped portion, the shaped portion having a polygonal shape and an irregular portion coupled to a base of the shaped portion that are identical or substantially identical to Applicant’s claimed partially shaped abrasive particles and claimed features.  Given the identical or substantially identical similarities between the claimed constituents and structural configuration of the abrasive article of Adefris and Applicant’s claimed abrasive article, there is a reasonable expectation the abrasive article of Adefris under similar conditions according to Applicant’s claim language performs identically or substantially identically as Applicant’s claimed abrasive article.  For these reasons, the teaching “the abrasive article experiences reduced shelling as compared to an abrasive article with similar sized shaped abrasive particles without an irregular portion” is inherent within and/or obvious in light of the teachings of Adefris.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,728,185 B2 to Adefris (hereinafter “Adefris”) as applied to claim 1 above.

Referring to Applicant’s claim 24, the teaching “wherein one of the shaped portion or the irregular portion is responsive to a magnetic field” is inherent within and/or obvious in light of the teachings of Adefris.  Adefris teaches the material from which the shaped abrasive particle is made comprises alpha alumina (col. 3, ll. 27-29).  Adefris teaches alpha alumina particles can be made from a dispersion of aluminum oxide hydroxide or aluminum monohydrate that is gelled, molded to shape, dried to retain the shape, calcined, and then sintered as discussed herein later (col. 3, ll. 29-33).  As used herein, Adefris teaches a "gel" is a three dimensional network of solids dispersed in a liquid (col. 12, ll. 11-12).  Adefris teaches the abrasive dispersion may contain a modifying additive or precursor of a modifying additive (col. 12, ll. 12-14).  Adefris teaches the modifying additive can function to enhance some desirable property of the abrasive particles or increase the effectiveness of the subsequent sintering step (col. 12, ll. 14-16).  Adefris teaches modifying additives or precursors of modifying additives can be in the form of soluble salts, typically water soluble salts (col. 12, ll. 16-18).  Adefris teaches the modifying additives or precursors of modifying additives typically consist of a metal-containing compound and can be a precursor of oxide of magnesium, zinc, iron, silicon, cobalt, nickel, zirconium, hafnium, chromium, yttrium, praseodymium, samarium, ytterbium, neodymium, lanthanum, gadolinium, cerium, dysprosium, erbium, titanium, and mixtures thereof (col. 12, ll. 18-24).  As Adefris teaches in at least one embodiment metal-containing compounds are included in the gelled aluminum oxide hydroxide or aluminum monohydrate dispersion (col. 12, ll. 11-24), the resultant sintered partially shaped abrasive particles of Adefris include metal and, in turn, imparts the ability to the particle to react to a magnetic field.  For this reason, the teaching “wherein one of the shaped portion or the irregular portion is responsive to a magnetic field” is inherent within and/or obvious in light of the teachings of Adefris.

Claims 28 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,728,185 B2 to Adefris (hereinafter “Adefris”) as applied to claims 27 and 52 above, and further in view of United States Pre-Grant Patent Application Publication No. 2012/0227333 A1 to Adefris (hereinafter “Adefris II”).

Referring to Applicant’s claim 28, Adefris teaches an abrasive article (col. 8, ll. 41-46, 50-52, 55-56; col. 9, ll. 6-8; FIG. 5 of Adefris) comprising: a backing (col. 8, ll. 43-46; FIG. 5 of Adefris); a plurality of the partially shaped abrasive particles (col. 8, ll. 50-52; FIG. 5 of Adefris); wherein each of the plurality of partially shaped abrasive particles comprise: a precisely shaped portion (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 28-32; FIG. 1A of Adefris), wherein the shaped portion has a polygonal shape (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 28-32; FIG. 1A of Adefris); an irregular portion (col. 4, ll. 28-32) coupled to a base of the shaped portion (col. 3, ll. 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 23-32 of Adefris); and wherein the plurality of partially shaped abrasive particles are attached to the backing (col. 8, ll. 55-56; col. 9, ll. 6-8; FIG. 5 of Adefris).  Although Adefris teaches blends of shaped abrasive particles and conventional abrasive grains have been found to work well (col. 8, ll. 16-18 of Adefris), Adefris does not teach explicitly the article comprises “a blend of the partially shaped abrasive particles and crushed abrasive particles” according to Applicant’s claim language.
However, Adefris II teaches a coated abrasive can include a substrate and a make coat overlying a surface of the substrate (par. [0101] of Adefris II).  Adefris II teaches the coated abrasive can further include abrasive particulate material (par. [0101] of Adefris II).  Adefris II teaches the abrasive particulate material can include a first type of shaped abrasive particle, a second type of abrasive particulate material in the form of diluent abrasive particles having a random shape, which may not necessarily be shaped abrasive particles (par. [0101] of Adefris II).  Adefris II teaches further the other type of abrasive particles can be diluent particles different than the shaped abrasive particles (par. [0105] of Adefris II).  For example, Adefris II teaches the abrasive particles can represent conventional, crushed abrasive grit having random shapes (par. [0101] of Adefris II).
There is a reasonable expectation the blends of shaped abrasive particles and conventional abrasive grains taught by Adefris can be modified to adopt the crushed abrasive grit in the blends taught by Adefris II.  As Adefris teaches blends of shaped abrasive particles and conventional abrasive grains have been found to work well (col. 8, ll. 16-18 of Adefris), and Adefris II teaches such blends comprise a first type of shaped abrasive particle, a second type of abrasive particulate material in the form of diluent abrasive particles having a random shape, such as crushed abrasive grit (par. [0101] of Adefris II), a person having ordinary skill in the art at the time the present application was filed would recognize and appreciate the conventional abrasive grains of Adefris can be substituted with the crushed abrasive grit taught by Adefris II.  A person having ordinary skill in the art at the time the present application was filed would be motivated to do so given both Adefris and Adefris II generally teach utilizing said blends in fabricating coated abrasive articles (col. 8, ll. 16-18, 41-46, 50-52, 55-56; col. 9, ll. 6-8; FIG. 5 of Adefris; par. [0101] of Adefris II), and Adefris II specifically teaches representative diluent abrasive particles include crushed abrasive grit (par. [0101] of Adefris II), the crushed abrasive grit of Adefris II are recognized as being equivalent to conventional abrasive grains for use in coated abrasive articles and are thus also suitable for use in coated abrasive articles. MPEP 2144.06 [R-08.2012]; MPEP 2144.07 [R-08.2012]

Referring to Applicant’s claim 53, Adefris teaches an abrasive article (col. 8, ll. 41-46, 50-52, 55-56; col. 9, ll. 6-8; FIG. 5 of Adefris) comprising: a backing (col. 8, ll. 43-46; FIG. 5 of Adefris); a plurality of the partially shaped abrasive particles (col. 8, ll. 50-52; FIG. 5 of Adefris); wherein each of the plurality of partially shaped abrasive particles comprise: a precisely shaped portion (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 28-32; FIG. 1A of Adefris), wherein the shaped portion has a polygonal shape (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 28-32; FIG. 1A of Adefris); an irregular portion (col. 4, ll. 28-32 of Adefris) coupled to a base of the shaped portion (col. 3, ll. 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 23-32 of Adefris); and wherein the plurality of partially shaped abrasive particles are attached to the backing (col. 8, ll. 55-56; col. 9, ll. 6-8; FIG. 5 of Adefris), and wherein a majority of the plurality of the partially shaped particles are positioned such that the irregular side faces the backing (col. 8, ll. 55-56; col. 9, ll. 6-8; FIG. 5 of Adefris).  Although Adefris teaches blends of shaped abrasive particles and conventional abrasive grains have been found to work well (col. 8, ll. 16-18 of Adefris), Adefris does not teach explicitly the article comprises “a blend of the partially shaped abrasive particles and crushed abrasive particles” according to Applicant’s claim language.
However, Adefris II teaches a coated abrasive can include a substrate and a make coat overlying a surface of the substrate (par. [0101] of Adefris II).  Adefris II teaches the coated abrasive can further include abrasive particulate material (par. [0101] of Adefris II).  Adefris II teaches the abrasive particulate material can include a first type of shaped abrasive particle, a second type of abrasive particulate material in the form of diluent abrasive particles having a random shape, which may not necessarily be shaped abrasive particles (par. [0101] of Adefris II).  Adefris II teaches further the other type of abrasive particles can be diluent particles different than the shaped abrasive particles (par. [0105] of Adefris II).  For example, Adefris II teaches the abrasive particles can represent conventional, crushed abrasive grit having random shapes (par. [0101] of Adefris II).
There is a reasonable expectation the blends of shaped abrasive particles and conventional abrasive grains taught by Adefris can be modified to adopt the crushed abrasive grit in the blends taught by Adefris II.  As Adefris teaches blends of shaped abrasive particles and conventional abrasive grains have been found to work well (col. 8, ll. 16-18 of Adefris), and Adefris II teaches such blends comprise a first type of shaped abrasive particle, a second type of abrasive particulate material in the form of diluent abrasive particles having a random shape, such as crushed abrasive grit (par. [0101] of Adefris II), a person having ordinary skill in the art at the time the present application was filed would recognize and appreciate the conventional abrasive grains of Adefris can be substituted with the crushed abrasive grit taught by Adefris II.  A person having ordinary skill in the art at the time the present application was filed would be motivated to do so given both Adefris and Adefris II generally teach utilizing said blends in fabricating coated abrasive articles (col. 8, ll. 16-18, 41-46, 50-52, 55-56; col. 9, ll. 6-8; FIG. 5 of Adefris; par. [0101] of Adefris II), and Adefris II specifically teaches representative diluent abrasive particles include crushed abrasive grit (par. [0101] of Adefris II), the crushed abrasive grit of Adefris II are recognized as being equivalent to conventional abrasive grains for use in coated abrasive articles and are thus also suitable for use in coated abrasive articles. MPEP 2144.06 [R-08.2012]; MPEP 2144.07 [R-08.2012]
Allowable Subject Matter
Claims 11 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 11, along with all the limitations of independent claim 1, with particular attention to “wherein the shaped portion comprises at least 15% of the particle” or of dependent claim 25, along with all the limitations of independent claim 1, with particular attention to “wherein the shaped portion or the irregular portion comprises a coating, and wherein the coating comprises a magnetic material”.
The cited prior art of record does not teach or suggest quantifying, e.g., area, surface area, percentage, etc., a first portion/region/area with respect to a second portion/region/area of the partially shaped abrasive particle.  For this reason, there is no obvious reason to modify any one of the cited prior art of record and teach “wherein the shaped portion comprises at least 15% of the particle” according to Applicant’s dependent claim 11.
The cited prior art of record does not teach or suggest coating only a first portion/region/area or a second portion/region/area of the partially shaped abrasive particle, but not the entire exterior surface of the partially shaped abrasive particle.  For this reason, there is no obvious reason to modify any one of the cited prior art of record and teach “wherein the shaped portion or the irregular portion comprises a coating, and wherein the coating comprises a magnetic material” according to Applicant’s dependent claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731